Judgment reversed and new trial granted, with costs to appellant to abide event, upon questions of law only, the facts having been examined and no error found therein. Held, the statute* establishing “ New York Standard A Grade ” apples requires that apples offered for sale, so branded, shall conform to all the specifications required for such grade, except that the seller may have the benefit of the allowance or variations for defects in the percentages given in section 262 of the Agricultural Law.* All concur.

See Laws of 1915, chap. 217, amdg. Agricultural Law, § 262. Since amd. by Laws of 1917, chap. 345; Laws of 1919, chap. 233; Laws of 1920, chap. 610, and Laws of 1921, chap, 349.—[Rep.